                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                         Plaintiff,              )
                                                 )
       v.                                        )      Cause No. 3:04-cr-0022-RLY-MPB
                                                 )
BRIAN K. ELLIS,                                  )                              - 01
                                                 )
                         Defendant.              )



                              REPORT AND RECOMMENDATION

       On December 20, 2019, the Court held a hearing on the Petition for Warrant or Summons

for Offender Under Supervision filed on December 17, 2019. Defendant Ellis appeared in

person with his appointed counsel Dominic Martin. The government appeared by Brad

Blackington, Assistant United States Attorney. U. S. Parole and Probation appeared by Officer

Jason Phillips.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.         The Court advised Defendant Ellis of his rights and provided him with a copy of

the petition. Defendant Ellis orally waived his right to a preliminary hearing.

       2.         After being placed under oath, Defendant Ellis admitted violation number 1.

[Docket No. 17.]

       3.         The allegations to which Defendant admitted, as fully set forth in the petition, are:
       Violation
       Number          Nature of Noncompliance


            1          “You must refrain from any unlawful use of a controlled substance.”

                       The offender tested positive for amphetamines on the following dates:
                       April 15, July 29, November 20, November 25, December 5, and
                       December 9, 2019.
                       On November 25, 2019, the offender tested positive for Oxycodone;
                       however, his last Oxycodone prescription was from October 29, 2019.
                       On December 9, 2019, the offender tested positive for opiates.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is IV.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 12 to 18 months’ imprisonment.

       5.       The parties jointly recommended a sentence of one (1) day with no supervised

release to follow.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of one (1) day with no supervised release to

follow. The Defendant is to be released pending the District Judge’s action on this Report and

Recommendation.




                                                  2
       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


          Date: 12/20/2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               3
